Dear Mayor Miller:
This office is in receipt of your recent request for an Attorney General's opinion regarding the use of Town funds to make improvements to recreational facilities (a ballfield) located within the Town of Olla, but which facilities are owned by LaSalle Parish Recreation District No. 22.
Implicitly, your question must be addressed in light of La. Const. Art. VII, Sec. 14, which prohibits, subject to certain exceptions, the "funds, credit, property or things of value of the state or of any political subdivision" from being "loaned, pledged, or donated to or for any person, association, or corporation, public or private."
This office has previously opined that municipalities are vested with broad authority to develop and administer recreational programs and facilities in accordance with R.S.33:4553. Accordingly, it was determined that a municipality could expend public funds, pursuant to a cooperative endeavor, for the renovation/repair of a non-City owned recreational and educational facility parking lot in exchange for which the facility would be open to all of the City's children, at no charge. Atty. Gen. Op. No. 95-109 states, in pertinent part:
  "[T]he expenditure will make it possible for the general public of the City of Monroe to utilize a facility which will contribute to the recreational and educational pursuits of its children. We believe this to be a substantive and important contribution which government can make to the quality of life of its citizens."
It is the opinion of this office that the Town of Olla can make improvements to an existing ballfield located within town limits but owned by Recreation District 22, and that the making of such improvements is not a donation in violation of Art. VII, Sec. 14. Rather, the Town's improvement of a ballfield owned by District 22, but located within the Town, appears to be more in the nature of a cooperative endeavor, sanctioned by La. Const. Art. VII, Sec. 14(C). See also: Guste v. Nicholls CollegeFoundation, 564 So. 2d 682 (La. 1990). We note that the interests of the Town of Olla in the provision of recreational facilities and opportunities to its citizens and children are met by providing improvements to an existing ballfield within the Town. In return, the District provides a valuable service to the Town and its citizens by the continued maintenance of its recreational facilities and programs within the Town.
We trust the foregoing to be of assistance. For your information, I am enclosing a copy of Atty. Gen. Op. No. 93-787 which discusses cooperative endeavors in some detail.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: _________________________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
Date Received: 4/24/96
Date Released:
JEANNE-MARIE ZERINGUE BARHAM, ASSISTANT ATTORNEY GENERAL